{¶ 1} The judgment of the court of appeals is reversed on the authority of Thorton v. Montville Plastics & Rubber, Inc., 121 Ohio St.3d 124, 2009-Ohio-360, 902 N.E.2d 482, and a writ of prohibition preventing appellees from proceeding on appellant’s dismissed complaint is granted.
Moyer, C.J., and Pfeifer, O’Connor, Lanzinger, and Cupp, JJ., concur.
Lundberg Stratton and O’Donnell, JJ., dissent for the reasons stated in the dissenting opinion in Thorton v. Montville Plastics & Rubber, Inc., 121 Ohio St.3d 124, 2009-0hio-360, 902 N.E.2d 482.